Citation Nr: 0833444	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-36 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a tremor disorder 
of the left hand, claimed as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1968 to April 1971 and from July 1974 to July 1977.  
Vietnam service and receipt of the Combat Infantryman Badge 
is indicated in the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia which denied the veteran's 
claim of entitlement to service connection for PTSD and 
tremors of the left hand.  The RO in Louisville, Kentucky has 
current jurisdiction over the veteran's claims. 

The veteran filed a notice of disagreement in regards to the 
January 2005 rating decision and requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claims and confirmed the RO's findings in an 
October 2006 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9), in November 2006.

The veteran was scheduled to appear at a Travel Board hearing 
before a Veterans Law Judge in August 2008.  The veteran 
subsequently cancelled the hearing and waived his right to a 
personal hearing with the Board.  Accordingly, the hearing 
request has been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).

The issue of entitlement to service connection for a tremor 
disorder of the left hand is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if additional action is required on his 
part.


FINDING OF FACT

The competent medical evidence does not include a current 
diagnosis of PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his service connection claim in 
a letter from the RO dated August 25, 2004, including 
evidence of "a relationship between your current disability 
and an injury, disease or event in service."  The veteran 
was again so notified in subsequent VCAA letters dated in 
February 2007 and January 2008.  See the February 9, 2007 
VCAA letter, page 5 and the January 11, 2008 VCAA letter, 
page 6.

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
August 2004, February 2007 and January 2008.  Specifically, 
the veteran was advised in the letters that VA would obtain 
all evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  The 
August 2004 letter specifically indicated that the veteran's 
service medical records had been requested.  He was also 
informed in all the letters that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that he identified.  Included with the letters were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letters asked that the veteran 
complete this release so that VA could obtain these records 
on his behalf.  The VCAA letters also informed the veteran 
that for records he wished for VA to obtain on his behalf he 
must provide enough information about the records so that VA 
can request them from the person or agency that has them.  

The veteran was specifically notified to describe or submit 
any additional evidence which he thought would support his 
claim.  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the August 25, 2004 
letter at page 2, February 9, 2007 letter at page 1 and the 
January 11, 2008 letter at page 2.  This request complies 
with the "give us everything you've got" requirement 
contained in 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.  [The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the February 2007 and January 2008 letters as 
well as in an additional letter from the RO dated March 20, 
2006.  Those letters detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security Administration (SSA) determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the March 2006, February 2007 
and January 2008 letters instructed the veteran that two 
factors were relevant in determining effective dates of 
increased rating claims: when the claim was received; and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule or other 
applicable standards."  The veteran was also advised in the 
letters as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve.

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event, because as discussed 
below the Board is denying the veteran's claim, elements (4) 
and (5) remain moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, after the 
veteran was provided with VCAA notice, his claim was 
readjudicated in the March 2008 and July 2008 supplemental 
statements of the case (SSOCs), after he was provided with 
the opportunity to submit evidence and argument in support of 
his claim and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these four issues.  Therefore, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, SSA records and reports of 
VA treatment.  Additionally, the veteran was provided with VA 
compensation and pension (C&P) examinations in September 2004 
and January 2008.

Accordingly, the Board finds that VA has satisfied the 
notification and duty to assist provisions of the VCAA and 
that no further actions need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
was been ably represented by his service organization, which 
has filed written argument on his behalf, most recently in 
May 2008.  He has cancelled his request for a personal 
hearing.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for PTSD.

Relevant law and regulations

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor occurred; and (3) medical evidence of a causal nexus 
between the current PTSD symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.

Analysis

The veteran contends that he has PTSD related to combat 
service in Vietnam.

The Board initially notes that the veteran filed a claim of 
entitlement to service connection for a nervous disorder in 
September 1996, which was denied by the RO in an unappealed 
November 1997 rating decision.  The veteran's current claim 
of entitlement to service connection for PTSD is considered 
an original claim and will be addressed on the merits.  See 
Patton v. West, 12 Vet. App. 272 (1999) [the Court held that 
the Board correctly reviewed the appellant's PTSD claim as an 
original claim, and not a claim to reopen a prior denial of 
service connection for a nervous condition]; see also Samuels 
v. West, 11 Vet. App. 433 (1998).

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).  Section 4.125(a) requires that mental disorder 
diagnoses conform to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV). 
38 C.F.R. §§ 4.125(a), 4.130 (2007).

With respect to the first element, there is conflicting 
evidence regarding the current existence of PTSD.  Clinicians 
at the PTSD clinic at the Louisville VA Medical Center, to 
include Dr. R.P., contend that the veteran has PTSD as a 
result of his Vietnam combat service.  Contrary to these 
findings are those of the September 2004 and January 2008 VA 
examiners and social worker A.B., who assert that the veteran 
does not meet the DSM-IV criteria for PTSD and, in the case 
of the January 2008 VA examiner and A.B., instead suffers 
from alcohol dependence and adjustment disorder with anxiety 
and depression.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).
In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:
The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  After reviewing the 
record, and for reasons stated immediately below, the Board 
finds the opinions of the September 2004 and January 2008 VA 
examiners and A.B., who determined that the veteran does not 
have PTSD, to be of greater probative value than the other 
opinions of record to the contrary.

The opinions in favor of a PTSD diagnosis suffer from a 
number of flaws.  Most notably, the PTSD diagnoses rendered 
by VA clinicians and Dr. R.P. do not appear to conform to the 
DSM-IV criteria.  See 38 C.F.R. §§ 4.125(a), 4.130 (2007).
In contrast, the opinions of the September 2004 and January 
2008 VA examiners and A.B. are in conformity with the DSM-IV 
criteria and appear to be based on a review of the veteran's 
entire claims file.  These opinions are also well-reasoned 
and draw on specific aspects from the veteran's medical 
history, including his substantial history of alcohol abuse, 
his ability to maintain steady employment since service and 
his report of everyday familial stress.  Specifically, the 
January 2008 VA examiner found that a diagnosis of PTSD could 
not be rendered because "[the veteran's] explanation for his 
subjective distress tended to focus on his current financial 
stressors, his health condition, and his ongoing marital 
conflict."  The September 2004 VA examiner highlighted the 
fact that the veteran evidenced "positive psychosocial 
functioning and quality of life since his exposure to trauma 
in Vietnam.  He has been able to work stably for 30 years for 
General Electric, maintain a positive marital relationship, 
and described no current symptomology of mental illness or 
stress." 
Additionally, the January 2008 VA examiner and A.B. 
adequately accounted for the role that the veteran's other 
psychiatric symptomatology (such as adjustment disorder with 
anxiety and depression) played in his overall disability 
picture.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [whether the physician provides the basis for his/her 
opinion goes to the weight or credibility of the evidence].  
As such, the Board finds the opinions of the September 2004 
and January 2008 VA examiners and A.B. to be highly 
probative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."]
The only other evidence in the claims file alleging that the 
veteran has PTSD consists of his own statements.  It is now 
well settled, however, that lay persons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters such as diagnosis of 
disease, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2007) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements are accordingly lacking in probative value.

In sum, the competent medical evidence of record indicates 
that the veteran does not have a current diagnosis of PTSD.  
Accordingly, the first element of 38 C.F.R. § 3.304(f), that 
of a current PTSD diagnosis, has not been met and the 
veteran's claim fails on this basis alone.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[noting that service connection may not be granted unless a 
current disability exists].

For the sake of completeness, the Board will discuss the 
remaining two elements of 38 C.F.R. § 3.304(f).  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995) [the Board has the 
fundamental authority to decide a claim in the alternative].

With respect to element (2) of 38 C.F.R. § 3.304(f), credible 
supporting evidence that a claimed in-service stressor 
occurred, the veteran is in receipt of the Combat Infantryman 
Bade.  Accordingly, combat status is conceded, and, as his 
reported stressors are combat related, element (2) of 
38 C.F.R. § 3.304(f) is satisfied.

With respect to element (3) of 38 C.F.R. § 3.304(f), medical 
nexus, in the absence of current PTSD, it follows that a 
medical nexus is necessarily lacking also.  
To the extent that the veteran himself contends that a 
medical relationship exists between his claimed PTSD and his 
military service, his lay opinion is entitled to no weight of 
probative value.  See Espiritu, supra.  Any such statement 
offered in support of the veteran's claim by him does not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

Accordingly, element (3) of 38 C.F.R. § 3.303(f), medical 
nexus, has not been satisfied, and the veteran's claim fails 
on this basis also.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
PTSD, as elements (1) and (3) of 38 C.F.R. § 3.304(f) have 
not been met.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for PTSD is denied.


REMAND

2.  Entitlement to service connection for a tremor disorder 
of the left hand, claimed as a result of herbicide exposure.

The veteran contends that his current tremor problem in his 
left hand is a result of exposure to herbicides in Vietnam.  
See the veteran's March 16, 2004, statement.  As detailed 
above, the veteran's combat service has been conceded.  
Additionally, in-service exposure to herbicides (such as 
Agent Orange) is conceded due to the veteran's service in 
Vietnam.  Currently, VA outpatient reports reflect a 
diagnosis of a tremor disability in the left hand.  

Therefore, in view of the evidence showing a currently 
disability and combat service with herbicide exposure, the 
veteran must undergo VA examination, with the claims file, to 
determine the etiology of any current tremor disability of 
the left hand.  See Duenas v. Principi, 18 Vet. App. 512, 518 
(2004); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A (d) (2007); 38 C.F.R. § 3.159(c)(4) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Copies of treatment records, 
covering the period from July 8, 2008, 
to the present, should be obtained and 
added to the claims folder.

2.  Schedule the veteran for a 
neurological examination for the claimed 
condition of a tremor disability in the 
left hand to determine the extent and 
likely etiology of any tremor 
condition(s) found, specifically 
addressing whether the veteran's 
condition is due to his military 
service, to include his combat service 
or presumed herbicide exposure. 

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examination report must reflect that 
such a review was conducted.  The 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation.

It would be helpful if the examiner 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

3.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied, issue a SSOC to the veteran and 
his representative.  They should then be 
given an opportunity to respond before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


